Citation Nr: 9901180	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1995, the RO denied the veteran's claim of 
entitlement to service connection for PTSD based on the fact 
that his claimed in-service stressors had not been verified.  

The Board notes that on a statement received in April 1995, 
the veteran has claimed entitlement to service connection for 
a stomach disorder and for hearing loss.  The issues are not 
inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to service connection for 
PTSD.  In connection therewith, the Board notes that the 
veteran has been diagnosed with PTSD by VA and private 
medical professionals.  However, review of the PTSD diagnoses 
included in the claims file shows that none of the diagnoses 
were based on verified in-service stressors.  

The Court has previously articulated a number of 
considerations that must be addressed in claims of service 
connection for PTSD.  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court set forth the framework for establishing 
the presence of a recognizable stressor, which is the 
essential prerequisite to support the diagnosis of PTSD.  

The Court analysis divides into two major components:  The 
first component involves the evidence required to demonstrate 
the existence of an alleged stressful event; the second 
involves a determination as to whether the stressful event is 
of the quality required to support the diagnosis of PTSD.  

With regard to the first component of the Court analysis, 
under 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304 (1998), and 
the applicable Manual 21-1 provisions, the evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

In this case, the record does not evidence the fact that the 
veteran participated in combat.  The veteran has reported 
that he had combat exposure but he was not awarded any 
decorations denoting participation in combat.  The veteran's 
military occupational specialty while in Vietnam was security 
policeman.  The Board finds that there is no evidence of 
record demonstrating that the veteran participated in combat.  
Thus, VA need not accept the veterans unsupported lay 
testimony regarding claimed stressors as conclusive of the 
actual occurrence of those stressors.  Zarycki, 6 Vet. App. 
at 98.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  

The Court also held in West that a psychiatric examination 
for the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.  

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  

If the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine the sufficiency of the stressor and as to 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressor or stressors has (have) 
been accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiners render a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  

Finally, the Courts jurisprudence clearly indicates that 
neither the non-combat veterans testimony alone nor medical 
statements finding a relationship between the veterans 
recitation of his claimed stressors and a diagnosis of PTSD 
can qualify as corroborating evidence of a stressor.  In 
Dizoglio v. Brown, 9 Vet. App. 163 (1996), the Court held 
that a non-combat veterans testimony alone is insufficient, 
but left open the question of whether medical statements were 
sufficient.  

In Moreau v. Brown, 9 Vet. App. 389 (1996), the Court closed 
that question, holding that credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  

The Board notes that the veteran has claimed exposure to many 
different stressors while serving in Vietnam.  In October 
1996, the RO contacted the U. S. Army Joint Services 
Environmental Support Group in an attempt to verify the 
claimed stressors.  The RO sent in detailed stressor 
statements submitted by the veteran.  In October 1997, the U. 
S. Army Joint Services Environmental Support Group responded 
to the RO's request.  It was noted that Tan Son Nhut Air Base 
where the veteran was stationed, was attacked with stand-off 
weapons in May 1969 and June 1969.  None of the veteran's 
other claimed stressors were verified.  The fact that the 
veteran's unit was subject to rocket and mortar fire was also 
noted on a June 1996 statement received from a fellow 
serviceman who served with the veteran in Vietnam.  The 
veteran had previously reported on a January 1995 stressor 
statement that he was subjected to rocket and mortar attacks.  
Based on the above, the Board finds that the fact that the 
veteran was subjected to mortar and/or rocket attacks while 
stationed in Vietnam has been verified.  

The Board finds the issue of entitlement to service 
connection for PTSD must be remanded in order to obtain a VA 
PTSD examination of the veteran which is based solely on the 
stressors which the Board has determined have been verified.  
West v. Brown, 7 Vet. App. 70 (1994)

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should ask the veteran to 
identify all the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connection for PTSD since 
separation from service.  


After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain legible copies 
of those treatment records identified by 
the veteran, not already of record.  
Irrespective of the veterans response, 
the RO should obtain any outstanding VA 
treatment records.  

2.  The veteran should be afforded a VA 
psychiatric examination by a board of two 
qualified psychiatrists who, if possible, 
have not previously examined the veteran, 
in order to determine whether the veteran 
has PTSD and its etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  

Prior to the examinations, the RO is to 
inform the examiners that the only 
verified stressors upon which to base 
their examinations is the fact that the 
veteran was subjected to rocket and/or 
mortar fire while stationed in Vietnam.  
The RO must instruct the examiners that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  



The examiners should report all Axis I 
and II diagnoses present, if any, discuss 
any psychosocial stressors, and resolve 
any conflicts found between their 
findings and the diagnostic findings 
noted in the evidence associated with the 
claims file, if any.  

The examination reports should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner(s) should specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiners.  

The examination reports should include 
the complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West; 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
